       Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 1 of 9
                                                                                                      United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
                                                                                                       September 13, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                           Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN DIVISION

PHI HEALTH, LLC f/k/a PHI Air Medical, §
L.L.C.,                                §
                                       §
        Plaintiff,                     §
                                       §
                                         CIVIL ACTION NO. 7:20-cv-00196
VS.                                    §
                                       §
WFAS, INC.                             §
                                       §
        Defendant.                     §

                                          OPINION AND ORDER

         The Court now considers Plaintiff PHI Health, LLC f/k/a PHI Air Medical, L.L.C.’s

“Motion for Leave to File Motion Under 56(e) to Submit Additional Evidence in Support of

Motion for Summary Judgment.”1 Defendant has not filed a response and the time for doing so

has passed, rendering Plaintiff’s motion unopposed by operation of this Court’s Local Rule. 2

         On June 21, 2021, Plaintiff sought favorable summary judgment on its claim against

Defendant WFAS, Inc. for breach of contract and on Defendant’s counterclaim for breach of

contract.3 The Court granted Plaintiff’s motion only as to the latter, finding that Plaintiff had failed

to establish all elements necessary to recover on its breach of contract claim.4 The parties

subsequently dismissed the case and all claims, 5 and the Court granted dismissal and closed the

case.6 Plaintiff and Intervenor then complained that they made a mistake and asked for the case to




1 Dkt. No. 34.
2 LR7.4 (“Failure to [timely] respond to a motion will be taken as a representation of no opposition.”).
3 Dkt. No. 26.
4 Dkt. No. 27.
5 Dkt. No. 29.
6 Dkt. No. 30.




1/9
       Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 2 of 9




be reopened with respect to Plaintiff’s breach of contract claim,7 which the Court granted.8 In the

instant motion, Plaintiff again tests the Court’s tolerance for bad lawyering by asking the Court to

revisit its July 26th opinion denying Plaintiff favorable summary judgment in light of previously

available evidence only now tendered to the Court. The Court turns to the analysis.

    I. PLAINTIFF’S M OTION FOR LEAVE TO FILE M OTION UNDER RULE 56(E)

         First, the Court notes that the dispositive motions deadline has lapsed. 9 Plaintiff’s motion

may be, and is intended to be, dispositive.10 Therefore, Plaintiff requires the Court’s leave to file

a late motion.11 Consistent with Plaintiff’s haphazard approach to its case, Plaintiff does not

address this issue. Nevertheless, the Court will treat Plaintiff’s motion for leave to file a motion as

a request for an extension of time under Federal Rule of Civil Procedure 6(b).

         The Court may extend the time to act after a deadline “on motion made after the time has

expired if the party failed to act because of excusable neglect.”12 “[D]istrict courts have ‘broad

discretion’ to extend filing deadlines.”13 Relevant factors include: “(1) ‘the possibility of prejudice

to the other parties,’ (2) ‘the length of the applicant's delay and its impact on the proceeding,’ (3)

‘the reason for the delay and whether it was within the control of the movant,’ and (4) ‘whether

the movant has acted in good faith.’”14 “‘[E]xcusable neglect’ under Rule 6(b) is a somewhat

‘elastic concept’ and is not limited strictly to omissions caused by circumstances beyond the




7 Dkt. No. 31.
8 Dkt. No. 32.
9 Dkt. No. 32 at 3.
10 See Dkt. No. 34 at 2, ¶ 6.
11 See Prevmed, Inc. v. MNM-1997, Inc., No. 4:15-cv-2856, 2016 WL 3773399, at *10 (S.D. Tex. July 8, 2016)

(Lake, J.) (citing Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 547 (5th Cir. 2003)) (holding that district courts
generally preserve scheduling order deadlines).
12 FED. R. CIV. P. 6(b)(1)(B).
13 Neurology & Neurophysiology Assocs. v. Tarbox, 628 F. App'x 248, 251 (5th Cir. 2015) (quoting Hetzel v.

Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995)).
14 Salts v. Epps, 676 F.3d 468, 474 (5th Cir. 2012) (quoting 4B A DAM N. ST EINMAN, FEDERAL PRACTICE AND

PROCEDURE § 1165 (4th ed.)).


2/9
       Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 3 of 9




control of the movant.”15 “Even if good cause and excusable neglect are shown, it nonetheles s

remains a question of the [district] court's discretion whether to grant any motion to extend time

under Rule 6(b).”16

         The party potentially harmed by Plaintiff’s motion is Defendant WFAS, Inc., who did not

respond to Plaintiff’s earlier motion for summary judgment17 and who evidently did not

compensate or properly communicate with its counsel (whom the Court eventually excused). 18

Defendant also did not respond to the instant motion. It appears that Defendant WFAS has ceased

caring about these proceedings. Furthermore, Plaintiff appears to have acted in good faith by

acquiring the additional evidence within one month after the Court’s opinion denying summary

judgment.19 On the other hand, Plaintiff’s delay in acquiring the evidence now offered from its

chief operating officer was almost entirely within its control, has resulted in the unnecessary waste

of judicial resources which scheduling orders are meant to preserve, 20 and has nearly resulted in a

conflict with the Court’s September 14th final pretrial conference. The Court finds that the factors

for testing Plaintiff’s excusable neglect are approximately equally balanced, but that the tie goes

to resolving the case on the merits on summary judgment rather than an unnecessary trial setting. 21

The Court therefore permits Plaintiff’s overdue motion seeking leave under Federal Rule of Civil

Procedure 56(e).




15 DaSilva v. U.S. Citizenship & Immigr. Servs., 599 F. App'x 535, 544 (5th Cir. 2014) (quoting Pioneer Inv. Servs.
v. Brunswick Assocs., 507 U.S. 380, 392 (1993)).
16 Porto Castelo, Inc. v. BP Expl. & Prod., 716 F. App'x 373, 374 (5th Cir. 2018) (alteration in original) (quotation

omitted).
17 Dkt. No. 27 at 1.
18 See Dkt. Nos. 23–25.
19 Compare Dkt. No. 27, with Dkt. No. 34-4 at 2.
20 The Court should not adjudicate any motion for summary judgment more than once.
21 See Berry v. Fed. Nat’l Mortg. Ass'n, No. 3:11-cv-1288-L, 2013 WL 1715482, at *2 (N.D. Tex. Apr. 19, 2013)

(“As this is the only dispositive issue that remains, resolving it in a [second] motion for summary judgment rather
than in a trial would conserve scarce judicial resources and be more efficient and cost effective for the parties.”).


3/9
       Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 4 of 9




         Turning to the merits of Plaintiff’s motion, Plaintiff argues that the Court should permit it

to cure the deficiency identified in the Court’s July 26 opinion and order—specifically, Plaintiff’s

failure to show that it performed or tendered performance as contractually required—by offering

an additional (the third) affidavit of its chief operating officer and additional evidence.22 Under

Federal Rule of Civil Procedure 56(e)(1), the Court may grant Plaintiff an opportunity to properly

support or address its own contractual performance because Plaintiff earlier failed to support its

assertions of fact. “[T]he district court may reconsider a previously denied summary judgment

motion even in the absence of new material presented.”23 Plaintiff argues that permitting it leave

to file the new evidence will “establis[h] the sole remaining issue, i.e. the element of performance,

which the Court determined was absent from [Plaintiff’s] previous submission.”24 The Court

agrees and holds that Plaintiff’s motion for leave to submit additional evidence is GRANTED.25

     II. PLAINTIFF’S M OTION TO SUBMIT ADDITIONAL EVIDENCE

         The Court GRANTS Plaintiff’s motion to submit additional evidence26 and now considers

Plaintiff’s additional evidence. The Court restates that a “[b]reach of contract requires pleading

and proof that (1) a valid contract exists; (2) the plaintiff performed or tendered performance as

contractually required; (3) the defendant breached the contract by failing to perform or tender

performance as contractually required; and (4) the plaintiff sustained damages due to the breach.” 27

Again, the March 1, 2019 Patient Transport Services Agreement is a valid contract.28 With respect

to the second element, the Court finds that Plaintiff’s new evidence demonstrates that Plaintiff


22 Dkt. No. 34 at 1, ¶ 5.
23 Enlow v. Tishomingo Cnty., 962 F.2d 501, 507 (5th Cir. 1992), cited in Wash. Int'l Ins. Co. v. Rafael A. Morales,
Inc., No. 5:06-cv-56, 2008 WL 11504239, at *3 (S.D. Tex. Mar. 10, 2008) (Alvarez, J.) (electing to consider a
renewed motion for summary judgment and an untimely affidavit in support).
24 Dkt. No. 34-3 at 4, ¶ 17.
25 Dkt. No. 34.
26 Dkt. No. 34-2.
27 Pathfinder Oil & Gas, Inc. v. Great W. Drilling, Ltd., 574 S.W.3d 882, 890 (Tex. 2019).
28 Dkt. No. 27 at 5 & nn.38–39.




4/9
       Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 5 of 9




performed or tendered performance as contractually required. Plaintif f’s chief operating officer

avers that “PHI performed all medical transports by helicopter as requested by WFAS and as

required under the Contract”29 and substantiates his assertion with numerous load manifests dated

in May and June 2020 that indicate flights taken,30 a spreadsheet of recorded flights and related

information dated from June 2019 to June 202031 that he avers “accurately list all flights made by

PHI under the Contract on a month-to-month basis,”32 and invoices evidently transmitted to

Defendant listing flight hours and requesting payment dated in May and June 2020.33 The Court

finds that this uncontroverted            evidence establishes         that Plaintiff performed the “flight

transportation services” as required by the March 1, 2019 Patient Transport Services Agreement

and satisfies Plaintiff’s requirement to demonstrate that it tendered contractual performance. 34

     III. PLAINTIFF’S M OTION FOR SUMMARY JUDGMENT

         Having permitted and considered Plaintiff’s new evidentiary submission, the Court now

revisits Plaintiff’s motion for summary judgment. 35

         a. Breach of Contract

         Plaintiff argues that Defendant has admitted its breach of contract. 36 Defendant WFAS,

Inc., under Federal Rule of Civil Procedure 36(b), judicially admitted that “the amount owed by

WFAS under the Agreement was $581,310.64” at the time of terminatio n of the contract in late

June 2020.37 This admission conclusively establishes that Defendant WFAS failed to pay and




29 Dkt. No. 34-4 at 1, ¶ 4 (parenthetical omitted).
30 Dkt. No. 34-5.
31 Dkt. No. 34-6.
32 Dkt. No. 34-4 at 2, ¶ 7.
33 Dkt. No. 34-7.
34 See Dkt. No. 14-2 at 1–2, art. II.
35 Dkt. No. 26.
36 Dkt. No. 26-1 at 6, ¶¶ 33–34.
37 Dkt. No. 26-4 at 4, Q&A 13; see Dkt. No. 26-2 at 1, ¶ 4 (averring that the admission is true and correct).




5/9
      Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 6 of 9




thereby breached the parties’ agreement38 and establishes the proper measure of damages for

Plaintiff’s breach of contract claim. “The normal measure of damages in a breach-of-contract case

is the expectancy or benefit-of-the-bargain measure. The purpose of this measure of damages is to

restore the injured party to the economic position it would have occupied had the contract been

performed.”39 Indeed, $581,310.64 is the principal amount that Plaintiff seeks. 40

        b. Attorney Fees and Costs

        Plaintiff also alleged that it is entitled to recover attorney fees pursuant to Texas Civil

Practice and Remedies Code § 38.001.41 In its motion for summary judgment, Plaintiff claims

“$68,075.60 in legal fees and $1,244.85 costs [sic] prosecuting this matter.”42 A plaintiff may

recover attorney fees when that plaintiff prevails and recovers damages on a cause of action for

which attorney fees are available.43 The amount of the attorney fee award is within the Court’s

discretion, and “it is presumed that the usual and customary attorney's fees are reasonable, although

that presumption may be rebutted.”44 The Court must award attorney fees for a successful breach

of contract action “if there is proof of the reasonableness of attorney's fees.”45 While the Court

“may take judicial notice of the usual and customary attorney's fees and of the contents of the case




38 See Dkt. No. 14-2 at 5, art. VI. (agreement to pay).
39 Parkway Dental Assocs. v. Ho & Huang Properties, L.P., 391 S.W.3d 596, 607 (Tex. App.—Houston [14th Dist.]
2012, no pet.) (citation omitted).
40 Dkt. No. 34-3 at 5.
41 Dkt. No. 1 at 3, ¶ 16.
42 Dkt. No. 26-1 at 7, ¶ 38; accord Dkt. No. 34-3 at 5.
43 Green Int'l, Inc. v. Solis, 951 S.W.2d 384, 390 (Tex. 1997) (citing State Farm Life Ins. Co. v. Beaston, 907

S.W.2d 430, 437 (Tex. 1995)).
44 AMX Enters. v. Master Realty Corp., 283 S.W.3d 506, 516–17 (Tex. App.—Fort Worth 2009, no pet.).
45 Hassell Constr. Co. v. Stature Com. Co., 162 S.W.3d 664, 668 (Tex. App.—Houston [14th Dist.] 2005, no pet.).




6/9
      Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 7 of 9




file without receiving further evidence,”46 nonetheless, the Court may only award “reasonable and

necessary” attorney’s fees.47 The Court similarly must award costs. 48

        In this case, the only evidence of attorneys’ fees and costs is as follows. Michael L.

Vincenzo, counsel for Plaintiff PHI, attached an exhibit to his affidavit that he avers “is a true and

correct copy of the billing summary for attorneys’ fees and costs incurred in connection with this

matter.”49 The relevant exhibit is a 2-page document entitled “Detailed Accounts Receivab le

Ledger by Matter,” and it includes entries of dates, dollar amounts billed, and dollar amounts

paid.50 Plaintiff adduced no other evidence or arguments of the substance or reasonableness of

attorney fees or costs sought,51 and the Court is not laden with the duty to ferret out the

reasonableness of either.52 The accounts receivable ledger is a mere accounting document—it

contains no description of the work done, hours billed, how costs were incurred, or even what

hourly rate governed the amount billed. The Court finds the evidence insufficient to establish the

reasonableness or substance of attorney fees or costs. While the Court may take judicial notice of

usual and customary attorney’s fees, it is not required to take judicial notice of the necessity of

these fees.53 Thus, without any evidence of the necessity of the requested fees or costs, the Court

denies Plaintiff’s request.

        c. Interest




46 Carlyle Real Est. Ltd. P'ship-X v. Leibman, 782 S.W.2d 230, 233 (Tex. App.—Houston [1st Dist.] 1989, no pet.).
47 Dilston House Condo. Ass'n v. White, 230 S.W.3d 714, 718 (Tex. App.—Houston [14th Dist.] 2007, no pet.)
(citation omitted) (“Before a court can award attorney's fees, the party requesting the fees must prove they are
reasonable and necessary. Even when an award of attorney's fees is mandatory under an applicable statute, the
requesting party is still required to offer evidence to support an award.”).
48 TEX. R. CIV. P. 131; see TEX. CIV. PRAC. & REM. CODE A NN. § 31.007(b) (West 2021).
49 Dkt. No. 26-2 at 2, ¶ 7.
50 Dkt. No. 26-6.
51 See Dkt. No. 26-1 at 7, ¶¶ 37–38 & n.25; Dkt. No. 34-3 at 5.
52 See Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1338 (5th Cir. 1996); Adams Family Tr. v. John

Hancock Life Ins. Co., 424 F. App’x 377, 380 n.2 (5th Cir. 2011).
53 See supra note 47.




7/9
      Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 8 of 9




        Plaintiff lastly requests the Court award “interest at the rate of 1% per month from June 21,

2020 until paid.”54 The Court turns to state law to ascertain the proper measure of prejudgment

interest.55 Texas law requires prejudgment interest be awarded on a successful breach of contract

action.56 Prejudgment interest is “equal to the postjudgment interest rate applicable at the time of

judgment,”57 and begins accruing simple, noncompounding interest “beginning on the earlier of

the 180th day after the date the defendant receives written notice of a claim or the date the suit is

filed and ending on the day preceding the date judgment is rendered.”58 With respect to

postjudgment interest, the Court “shall” allow postjudgment interest on a money judgment

pursuant to applicable law.59 The present applicable postjudgment interest rate is 0.07%.60

Accordingly, Plaintiff is entitled to 0.07% of simple prejudgment interest on the $581,310.64 in

breach of contract damages (but not on any attorney fees or costs award 61 ) from the date of filing

suit, viz. July 21, 2020,62 until the day before this Court renders final judgment. Plaintiff is also

entitled to 0.07% in compounding postjudgment interest pursuant to 28 U.S.C. § 1961.

     IV. CONCLUSION AND HOLDING

        For the foregoing reasons, the Court GRANTS Plaintiff’s motion for leave to file a motion

under Federal Rule of Civil Procedure 56(e),63 GRANTS Plaintiff’s motion to submit additiona l




54 Dkt. No. 26-1 at 10; Dkt. No. 34-3 at 5.
55 Bos. Old Colony Ins. Co. v. Tiner Assocs., 288 F.3d 222, 234 (5th Cir. 2002).
56 Ho & Huang Properties, L.P. v. Parkway Dental Assocs., 529 S.W.3d 102, 123 (Tex. App.—Houston [14th Dist.]

2017, pet. denied); see Balfour Beatty Rail, Inc. v. Kansas City S. Ry. Co., 173 F. Supp. 3d 363, 460 (N.D. Tex.
2016).
57 TEX. FIN. CODE A NN. § 304.103 (West 2021).
58 Id. § 304.104.
59 28 U.S.C. § 1961(a).
60 Post-Judgment Interest Rates, U.S. DIST . CT . FOR T HE S. DIST . OF TEX. (last visited Sept. 13, 2021),

https://www.txs.uscourts.gov/page/post-judgment-interest-rates.
61 Carbona v. CH Med., Inc., 266 S.W.3d 675, 688 (Tex. App.—Dallas 2008, no pet.) (“[P]rejudgment interest

cannot be recovered on attorney's fees.”).
62 Dkt. No. 1.
63 Dkt. No. 34.




8/9
       Case 7:20-cv-00196 Document 39 Filed on 09/13/21 in TXSD Page 9 of 9




evidence under Rule 56(e),64 and GRANTS Plaintiff’s motion for summary judgment in light of

the additional evidence.65 The Court AWARDS Plaintiff PHI Health, LLC judgment against

Defendant WFAS, Inc. in the amount of $581,310.64 in breach of contract damages, and

prejudgment interest in the amount of $466, for a grand total of $581,776.64, together with

postjudgment interest on the entire award 66 at the rate of 0.07% pursuant to 28 U.S.C. § 1961

beginning on the date of this Court’s final judgment. This opinion and order resolves all matters

and claims pending in this case. The Court’s final judgment will follow.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 13th day of September 2021.


                                                          ___________________________________
                                                                        Micaela Alvarez
                                                                  United States District Judge




64 Dkt. No. 34-2.
65 Dkt. No. 26.
66 See Fairmont Specialty Ins. Co. v. Apodaca, 234 F. Supp. 3d 843, 855 (S.D. Tex. 2017) (Hittner, J.) (citing cases

and holding that postjudgment interest applies to the entire judgment amount).


9/9
